Citation Nr: 0531507	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-28 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, 
DC


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The appellant served on active duty for training (ADT) in the 
U. S. Army National Guard of Virginia from May 1990 to August 
1990.  He had additional service in the U. S. Army Reserves 
and was honorably discharged in July 1992.

This appeal arises from a July 2004 denial of the VA Medical 
Center (MC) in Washington, DC.  In this decision, the VAMC 
determined that the appellant was ineligible for VA medical 
care.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In managing the provision of hospital care and medical 
services, VA establishes and operates a system of annual 
patient enrollment.  38 U.S.C.A. § 1710(a).  VA will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. § 
17.36(a)(1)-(a)(8) (2005) (emphasis added).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  "Active military, 
naval, or air service" includes "active duty" and "any 
period of ADT during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  38 U.S.C.A. § 101(24)

The term "active duty" is defined in 38 U.S.C.A. § 101(21) 
to include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "ADT" includes full-
time duty performed by Reservists for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is 
an example of ADT, while weekend drills are inactive duty 
training.  ADT will not be considered "active military, 
naval or air service" unless the claimant has previously 
established service connection for a disability incurred in 
such service.  See 38 U.S.C.A. § 101(24); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

At his personal hearing, the appellant stated that, in March 
1992, he applied for service connection for a low back injury 
incurred during ADT, and was subsequently provided a VA 
examination.  He noted that he never received notice of any 
RO decision on the claim.  He essentially contends that he 
may already be service connected for a disability or that 
such a claim is pending.  He asserts that therefore, he may 
either be a veteran under appropriate regulation, or that the 
pending service connection claim should be adjudicated prior 
to rendering decision on his current appeal.  

The appellant's claim that he may be service-connected for a 
condition or has such a claim pending is pertinent to the 
claim at issue.  Therefore, a request should be made to 
determine if the appellant has a current claims file at the 
RO.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Obtain the appellant's RO claims 
file, specifically any documents that 
address whether the appellant has a 
current claim of service connection 
pending or is service connected for any 
disability.

2.  Then, readjudicate the appellant's 
claim for eligibility to VA medical care, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case (SSOC) which 
conforms with 38 C.F.R. § 19.29, and 
afforded a reasonable period of time 
within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	David L. Wight,
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

